DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 9 December 2021.
Claims 1, 2, 4, 5, 11, 12, 14, 15, and 21 have been amended.
Claims 1-19 and 21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 9 December 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 11 of their response, “Claims 1-19 and 21 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant respectfully traverses this rejection. Nevertheless, for the sole purpose of expediting allowance and without commenting on the propriety of the Office's rejections, Applicant herein amends claims 1 and 11 as shown above. Applicant respectfully submits that these amendments render the § 101 rejection moot.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has stated that they 

Applicant’s arguments with respect to claims 1 and 11 with regards to cataloging loads associated with a broker node, and prioritizing loads based on the types of devices connected to the respective loads during a demand response instruction have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a transmission from a master node; determining that the transmission indicates an update to a distributed ledger associated with the broker node, including an instruction that includes a demand response instruction; cataloging loads associated with a broker node; prioritizing loads based on the types of devices connected to the loads; updating the distributed ledger that is local to the broker node based on receiving the transmission; sending, to a smart utility meter, a transmission indicating an update to the distributed ledger that is local to the broker node.
The limitations of receiving a transmission from a master node; determining that the transmission indicates an update to a distributed ledger associated with the broker node; cataloging loads associated with a broker node; prioritizing loads based on the types of devices connected to the loads; updating the distributed ledger that is local to the broker node based 
This judicial exception is not integrated into a practical application.  The claims fail to recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract with or by a particular machine.  The claims do not recite 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect 
The dependent claims 2-10, 12-19, and 21, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea et al. (US 2019/0123580 A1) (hereinafter Bindea), in view of Schiatti et al. (US 2017/0206522 A1) (hereinafter Schiatti), in view of Sehgal et al. (US 2014/0358482 A1) hereinafter Sehgal), and further in view of Montgomery et al. (US 2010/018338 A1) (hereinafter Montgomery).

With respect to claims 1 and 11, Bindea teaches:
Receiving a transmission from a master node, the master node being associated with a first hierarchal level configured to store a distributed ledger digest (See at least paragraphs 56, 57, 63, 64, 65, 66, and 72 which describe a control node 
Determining that the transmission indicates an update to a distributed ledger associated with the broker node, the update to the distributed ledger including an activity instruction and the broker node being associated with a second hierarchal level that is below the first hierarchal level (See at least paragraphs 56, 57, 64, 66, and 72 which describe a control node transmitting transaction updates and instructions to nodes on a network, wherein the updates and instructions indicate updates in the distributed ledger related to the customer node, and wherein the various nodes maintain copies of the distributed ledgers).
Based at least in part on receiving the transmission, updating the distributed ledger that is local to the broker node (See at least paragraphs 64-67 which describe updating the local ledger with received information).
A smart utility meter being associated with a third hierarchal level that is below the second hierarchal level and is configured to store a portion of the distributed ledger (See at least paragraphs 56, 57, 63, 64, 65, 66, and 72 which describe a smart utility meter that receives transmissions and instructions from other nodes, wherein the meter includes a copy of the distributed ledger).

Bindea discloses all of the limitations of claims 1 and 11 as stated above.  Bindea does not explicitly disclose the following, however Schiatti teaches:
Based at least in part on receiving the transmission, updating the distributed ledger that is local to the broker node; Sending, to a smart utility meter, a transmission 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti.  By updating a local ledger and informing a smart utility meter of the updates, an energy system will predictably allow for the consumption of energy by a consumer, wherein the consumer is billed accordingly and the meter operates with respect to a contract.

The combination of Bindea and Schiatti discloses all of the limitations of claims 1 and 11 as stated above.  Bindea and Schiatti do not explicitly disclose the following, however Sehgal teaches:
A broker node comprises an edge node of an autonomous routing area; and a smart utility meter is located within the autonomous routing area (See at least paragraphs 27, 48, 49, and 50 which describe a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider).


The combination of Bindea, Schiatti, and Sehgal discloses all of the limitations of claims 1 and 11 as stated above.  Bindea, Schiatti, and Sehgal do not explicitly disclose the following, however Montgomery teaches:
Determining an activity instruction for a meter, wherein the activity instruction includes at least a demand response instruction; cataloging a plurality of loads associated with the meter based at least in part on the demand response instruction; prioritizing individual loads of the plurality of loads based at least in part on types of devices connected to the respective individual loads (See at least 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery.  By prioritizing certain loads during demand response instructions, a consumer will predictably prevent important and necessary equipment, such as oxygen tanks, from being shut off unless the grid absolutely requires it, thus increasing the consumer experience with an electricity provider.  

With respect to claims 2 and 12, the combination of Bindea, Schiatti, Sehgal, and Montgomery discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises a rate contract having an address representing a location in the distributed ledger, at least one payee, and at least one payer (See at least paragraphs 20-25 and 28 which describe the transmitted information to a local node as including an address in a ledger, a payee, and a payer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter, and wherein the information includes an address in a ledger, a payee, and a payer if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery.  By including information, such as an address in a ledger, a payee, and a 

With respect to claims 3 and 13, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Bindea teaches:
Wherein the rate contract specifies a bill rate based on at least one of: a time of day; a forward consumption of a resource; a reverse consumption of a resource; a peak demand; a power factor; a class of customer; or a type of payee (See at least paragraph 56 which describe the updated information including a billing rate for electricity, which can be based on the time of use).

With respect to claims 5 and 15, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Bindea teaches:
Wherein the activity instruction comprises an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter (See at least paragraphs 56, 57, 64, 66, and 73 which the information transmitted as including a prepayment of funds for a user’s utility meter and to credit the user’s account for the amount owed for electricity consumed).

With respect to claim 18, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claim 11 as stated above.  In addition, Bindea teaches:
Receiving, from the smart utility meter, a transmission indicating that a balance of funds stored on the smart utility meter is below a predetermined threshold; and updating the distributed ledger that is local to the broker node to indicate that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger to indicate the shortage).

With respect to claim 19, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claims 11 and 18 as stated above.  In addition, Bindea teaches:
Sending, to the master node, a transmission indicating that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger, including at the control node, to indicate the shortage).

With respect to claim 10, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claim 1 as stated above.  In addition, Bindea teaches:
Receiving, from the smart utility meter, a transmission indicating that a site associated with the smart utility meter is experiencing a power outage; and updating the distributed ledger that is local to the broker node to indicate that the site associated with the smart utility meter is experiencing the power outage (See at least paragraph 69 which describes a utility meter transmitting a notification to 

With respect to claim 21, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claim 1 as stated above.  In addition, Bindea teaches:
Storing a first instance of a portion of the distributed ledger associated with a first smart utility meter of the multiple smart utility meters and storing a second instance of a portion of the distributed ledger associated with a second smart utility meter of the multiple smart utility meters (See at least paragraphs 56, 57, 63, 64, 65, 66, and 72 which describe a smart utility meter that receives transmissions and instructions from other nodes, wherein the meter includes a copy of the distributed ledger).

Bindea discloses all of the limitations of claim 21 as stated above.  Bindea does not explicitly disclose the following, however Schiatti teaches:
Sending a second transmission indicating an update to the first instance of the portion of the distributed ledger to the first the smart utility meter; and sending a third transmission indicating an update to the second instance of the portion of the distributed ledger to the second the smart utility meter (See at least paragraphs 20-25 and 28 which describe a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter).

The combination of Bindea and Schiatti discloses all of the limitations of claim 21 as stated above.  Bindea and Schiatti do not explicitly disclose the following, however Sehgal teaches:
Wherein the autonomous routing area is associated with multiple smart utility meters (See at least paragraphs 27, 48, 49, and 50 which describe a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Schiatti, Sehgal, and Montgomery as applied to claims 1 and 11 above, and further in view of Stocker et al. (US 2019/0393722 A1) (hereinafter Stocker).

With respect to claims 4 and 14, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claims 1 and 11 as stated above.  Bindea, Schiatti, Sehgal, and Montgomery do not explicitly disclose the following, however Stoker teaches:
Wherein the activity instruction includes meter configuration data configured to cause the smart utility meter to perform at least one of: updating software on the smart utility meter; setting a channel hopping sequence; setting a data rate used 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of transmitting activity instructions to a meter, wherein the instructions include switching patterns, profile instructions, control operations, and communication information of Stoker.  By providing operating instructions .

Claims 6-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Schiatti, Sehgal, and Montgomery as applied to claims 1 and 11 as stated above, in view of Wilson et al. (US 2017/0073211 A1) (hereinafter Wilson), and further in view of Sheng et al. (US 2017/0228731 A1) (hereinafter Sheng). 

With respect to claims 6 and 16, Bindea/Schiatti/Sehgal/Montgomery discloses all of the limitations of claims 1 and 11 as stated above.  Bindea, Schiatti, and Sehgal do not explicitly disclose the following, however Wilson teaches:
Receiving, from the smart utility meter, a transmission indicating that the smart utility meter performed an RFID tag validation scan and that the validation scan failed; and updating a log that is local to the node to indicate that the RFID tag validation scan failed (See at least paragraph 34 which describes a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with 

Wilson discloses all of the limitations of claims 6 and 16 as stated above.  Wilson does not explicitly disclose the following however Sheng teaches:
Receiving, from the smart utility meter, a transmission indicating that the smart utility meter performed an RFID tag validation scan and updating the distributed ledger that is local to the broker node to indicate the RFID tag validation scan (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a 

With respect to claims 7 and 17, Bindea/Schiatti/Sehgal/Montgomery/Wilson/Sheng discloses all of the limitations of claims 1, 6, 11, and 16 as stated above.  In addition, Wilson teaches:
Sending, to a service provider, a transmission indicating that the smart utility meter performed the RFID tag validation scan and that the validation scan failed (See at 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider of Wilson, with the system and method of utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger of Sheng.  By logging failed RFID scans and validations, a meter and network will predictably be able to track potential theft, and equipment failure, which would aid in the health of the network and the consumers.

Wilson discloses all of the limitations of claims 7 and 17 as stated above.  Wilson does not explicitly disclose the following however Sheng teaches:
Sending, to the master node, a transmission indicating that the smart utility meter performed the RFID tag validation scan (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a master node transmitting updates to a ledger to consumer nodes, wherein the updates include activity instructions and transaction updates related to the consumer of Bindea, with the system and method of a local consumer node receiving an update with activity instructions, wherein the information is written to the local register and provided to a utility meter if Schiatti, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider if Sehgal, with the system and method of buildings having meters that measure and control electricity circuits, wherein the meter disconnects loads connected to the meter based on a priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a fuel meter detecting a failed RFID scan, wherein the failure is logged and reported to a service provider of Wilson, with the system and method of utility meter reporting an RFID scan event and logging the scan event in the local and distributed ledger of Sheng.  By tracking and logging RFID scans in a ledger, 

With respect to claim 8, Bindea/Schiatti/Sehgal/Montgomery/Wilson/Sheng discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Bindea teaches:
Receiving, from the smart utility meter, a transmission indicating that a balance of funds stored on the smart utility meter is below a predetermined threshold; and updating the distributed ledger that is local to the broker node to indicate that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger to indicate the shortage).

With respect to claim 9, Bindea/Schiatti/Sehgal/Montgomery/Wilson/Sheng discloses all of the limitations of claims 1, 6, and 8 as stated above.  In addition, Bindea teaches:
Sending, to the master node, a transmission indicating that the balance of funds stored on the smart utility meter is below the predetermined threshold (See at least paragraphs 56, 57, 64, 66, and 73 which describe a utility meter transmitting a balance of funds being below a threshold, and updating a ledger, including at the control node, to indicate the shortage).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
1 March 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628